Citation Nr: 1617850	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  12-07 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1961 to July 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2015, the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In February 2015, the Board remanded the appeal to obtain a VA addendum medical opinion to consider the Veteran's treatment records, as the August 2010 VA examiner did not have access to the Veteran's file.  In September 2015, the VA examiner indicated that another examination was necessary to render an opinion.  In December 2015, the AOJ cancelled the Veteran's examination because he did not RSVP.  The AOJ tried to call the Veteran but his phone was disconnected.  Subsequently, in January 2016, the Veteran submitted a change of address form, which showed that he had moved to Virginia and had a new phone number.  Therefore, a remand is necessary to reschedule the Veteran's VA examination.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed COPD.  The examiner must specify in the report that the claims file has been reviewed.

Following review of all medical records, the examiner must answer the following questions:

(a)  Does the Veteran have a current diagnosis of COPD?  If not, the examiner must discuss the findings of the Veteran's private physician which found that the Veteran did have indications of COPD.  

(b)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's COPD had its onset during service or was caused or otherwise related to any event in service?

(c)  Is it at least as likely as not that the Veteran's COPD was caused or aggravated (worsened beyond the natural progression) by his service-connected right spontaneous pneumothorax with residual pleurisy?

The examiner must discuss the Veteran's private treatment records related to COPD, including November 2007 X-rays showing "mild pulmonary hyperinflation which may indicate an underlying element of COPD" with pleural and parenchymal scarring, a September 2008 evaluation that found early obstructive pulmonary impairment, and a March 2012 letter from Dr. Rhodes stating that he has treated the Veteran for COPD since April 2007.

A complete explanation for any opinion offered must be provided, based on the specific facts of this case and any pertinent medical principles and evidence in the claims file.  If the examiner is unable to answer the question above, that fact must be stated and the reasons must be explained.  That is, the examiner must specifically explain why he cannot address the relationship between the appellant's COPD and his military service or his service-connected disability.

2.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the issue.  All applicable laws and regulations should be considered.  If the benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




